19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 1 of
                                        34


                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

  In re:                                          §
                                                  §
  CAPSON CORP.                                    §         Case No. 19-10890-hcm
                                                  §
  CAPSON PHYSICIANS INSURANCE                     §         Case No. 19-10893-hcm
  AGENCY, INC.                                    §
                                                  §
  CAPSON HEALTHCARE SERVICES, INC.                §         Case No. 19-10894-hcm
                                                  §              Chapter 11
            Jointly Administered Debtors.         §         (Jointly Administered Under
                                                  §         Case No. 19-10890-hcm)

                    GLOBAL NOTES, METHODOLOGY AND SPECIFIC
               DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
           ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

                                            Introduction

          On July 3, 2019 (the “Petition Date”), Capson Corp. (“Capson Corp.”) and its affiliated
  debtors and debtors-in-possession in the above-captioned chapter 11 cases (each a “Debtor,”
  collectively, the “ Debtors”) filed voluntary petitions for relief under Chapter 11 of Title 11 of
  the United States Code (the “Bankruptcy Code”).

          Pursuant to the requirements of Bankruptcy Code Section 521 and Rule 1007 of the
  Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the Debtors, with the
  assistance of their advisors, have filed their respective Schedules of Assets and Liabilities (the
  “Schedules”) and Statements of Financial Affairs (the “Statements”) with the United States
  Bankruptcy Court for the Western District of Texas (the “Bankruptcy Court”).

          Matthew Downs is the President of the Debtors and has signed each of the Schedules and
  Statements. In reviewing and signing the Schedules and Statements, Mr. Downs has relied upon
  the information in the books and records of the Debtors. Mr. Downs has not (and could not have)
  personally verified the accuracy of each statement and representation contained in the Schedules
  and Statements, including statements and representations concerning amounts owed to creditors.

          These Global Notes, Methodology and Specific Disclosures Regarding the Debtors’
  Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”)
  pertain to, are incorporated by reference in and comprise an integral part of each of the Debtors’
  Schedules and Statements. The Global Notes should be referred to and reviewed in connection
  with any review of the Schedules and Statements.
         The Schedules and Statements do not purport to represent financial statements prepared
  in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
  036521-96441/4817-9124-1628.6
19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 2 of
                                        34


  nor are they intended to be fully reconciled with the financial statements of each Debtor.
  Additionally, the Schedules and Statements contain unaudited information that is subject to
  further review and potential adjustment, and reflect the Debtors’ commercially reasonable best
  efforts to report the assets and liabilities of each Debtor on an unconsolidated basis.

          In preparing the Schedules and Statements, the Debtors relied upon financial data derived
  from their books and records that was available at the time of such preparation. Although the
  Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
  information, inadvertent errors or omissions, as well as the discovery of conflicting, revised or
  subsequent information, may cause a material change to the Schedules and Statements. Thus, the
  Debtors are unable to warrant or represent the Schedules and Statements are without inadvertent
  errors, omissions or inaccuracies. Accordingly, the Debtors reserve all of their rights to amend,
  supplement or otherwise modify the Schedules and Statements as is necessary and appropriate.
  Notwithstanding the foregoing, the Debtors shall not be required to update, amend or
  supplement the Schedules and Statements, but reserve the right to do so.

                                  Global Notes and Overview of Methodology

  Reservation of Rights. Nothing contained in the Schedules and Statements shall constitute a
  waiver of the Debtors’ rights or an admission with respect to their chapter 11 cases, including,
  without limitation, any issues involving substantive consolidation, equitable subordination,
  offsets or defenses and/or causes of action arising under, inter alia, the provisions of Chapter
  5 of the Bankruptcy Code and any other relevant non-bankruptcy laws.

  Description of Cases. On the Petition Date, the Debtors filed voluntary petitions for relief pursuant
  to Chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing
  their properties as debtors-in-possession pursuant to Bankruptcy Code Sections 1107(a) and
  1108. No trustee or examiner has been requested in these chapter 11 cases, and no committees
  have been appointed or designated.

  On July 15, 2019, the Bankruptcy Court entered an Order Granting Motion for Joint
  Administration directing the procedural consolidation and joint administration of the Debtors’
  chapter 11 cases [Docket No. 9].

  Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome and an
  inefficient use of estate assets for the Debtors to obtain current market valuations for all of their
  assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and Statements reflect
  net book values as of March 31, 2019. Market values of these assets may vary, at some times
  materially, from the net book value of such assets. Additionally, because the book values of
  assets such as patents, trademarks and copyrights may materially differ from their fair market
  values, they are listed as undetermined amounts as of the Petition Date. Furthermore, assets
  which have fully depreciated or were expensed for accounting purposes do not appear in these
  Schedules and Statements as they have no net book value.




  036521-96441/4817-9124-1628.6
19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 3 of
                                        34


  Personal Property – Leased. In the ordinary course of business, the Debtors may lease furniture,
  fixtures, and office equipment from certain third-party lessors for use in the daily operation
  of their businesses. Nothing in the Schedules and Statements is or shall be construed as an
  admission regarding any determination as to the legal status of any lease (including whether any
  lease is a true lease or a financing arrangement), and the Debtors reserve all of their rights with
  respect to any such issue.

  Recharacterization. Notwithstanding the Debtors’ commercially reasonable best efforts to
  properly characterize, classify, categorize or designate certain claims, assets, executory
  contracts, unexpired leases and other items reported in the Schedules and Statements, the
  Debtors may nevertheless have improperly characterized, classified, categorized, designated or
  omitted certain items. Accordingly, the Debtors reserve all of their rights to recharacterize,
  reclassify, recategorize, redesignate, add or delete items reported in the Schedules and Statements
  at a later time as is necessary and appropriate, as additional information becomes available.

  Liabilities. The Debtors allocated liabilities between the prepetition and postpetition periods
  based on the information and research conducted in connection with the preparation of the
  Schedules and Statements. As additional information becomes available and further research is
  conducted, the allocation of liabilities between the prepetition and postpetition periods may
  change. Accordingly, the Debtors reserve all of their rights to amend, supplement or otherwise
  modify the Schedules and Statements as is necessary and appropriate as they determine in their
  sole and absolute discretion.

  The liabilities listed on the Schedules do not reflect any analysis of claims pursuant to
  Bankruptcy Code Section 503(b)(9). Accordingly, the Debtors reserve all of their rights to
  dispute or challenge the validity of any asserted claims under Bankruptcy Code Section
  503(b)(9) or the characterization of the structure of any such transaction or any document or
  instrument related to any creditor’s claim.

  Insiders. For purposes of the Schedules and Statements, the Debtors define “insiders” pursuant
  to section 101(31) of the Bankruptcy Code to include the following: (a) directors; (b) officers;
  (c) shareholders holding in excess of 5% of the voting shares of one of the Debtor entities
  (whether directly or indirectly); (d) relatives of directors, officers or shareholders of the Debtors
  (to the extent known by the Debtors); (e) persons in control; and (f) Debtor/non-Debtor affiliates.

  Persons listed as “insiders” have been included for informational purposes only. The Debtors do
  not take any position with respect to: (a) such person’s influence over the control of the Debtors;
  (b) the management responsibilities or functions of such individual; (c) the decision-making or
  corporate authority of such individual; or (d) whether such individual could successfully argue
  that he or she is not an “insider” under applicable law, including the federal securities laws, or
  with respect to any theories of liability or for any other purpose.




  036521-96441/4817-9124-1628.6
19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 4 of
                                        34


  Intellectual Property Rights. Exclusion of certain intellectual property shall not be construed
  as an admission that such intellectual property rights have been abandoned, terminated, assigned,
  expired by their terms or otherwise transferred pursuant to a sale, acquisition or other transaction.
  Conversely, inclusion of certain intellectual property shall not be construed to be an admission
  that such intellectual property rights have not been abandoned, terminated, assigned, expired by
  their terms or otherwise transferred pursuant to a sale, acquisition or other transaction.
  In addition, although the Debtors have made diligent efforts to attribute intellectual property to
  the rightful Debtor entity, in certain instances, intellectual property owned by one Debtor may, in
  fact, be owned by another. Accordingly, the Debtors reserve all of their rights with respect to the
  legal status of any and all such intellectual property rights.

  Classifications. Listing a claim on (a) Schedule D as “secured,” (b) Schedule E/F as “priority,”
  (c) Schedule E/F as “unsecured” or (d) listing a contract or lease on Schedule G as “executory”
  or “unexpired,” does not constitute an admission by the Debtors of the legal rights of the claimant
  or a waiver of the Debtors’ rights to recharacterize or reclassify such claims or contracts or leases
  or to setoff of such claims.

  Claims Description. Schedules D and E/F permit each of the Debtors to designate a claim as
  “disputed,” “contingent” and/or “unliquidated.” Any failure to designate a claim on a given
  Debtor’s Schedules as “disputed,” “contingent” or “unliquidated” does not constitute an
  admission by that Debtor that such amount is not “disputed,” “contingent” or “unliquidated,” or
  that such claim is not subject to objection. The Debtors reserve all of their rights to dispute, or
  assert offsets or defenses to, any claim reflected on their respective Schedules and Statements on
  any grounds, including liability or classification. Additionally, the Debtors expressly reserve all
  of their rights to subsequently designate such claims as “disputed,” “contingent” or
  “unliquidated.” Moreover, listing a claim does not constitute an admission of liability by the
  Debtors.

  Causes of Action. Despite reasonable efforts, the Debtors may not have identified and/or set
  forth all of their (filed or potential) causes of action against third parties as assets in their
  Schedules and Statements. The Debtors reserve all of their rights with respect to any causes of
  action against third parties and nothing in the Global Notes or the Schedules and Statements shall
  be deemed a waiver of any such causes of action which are expressly reserved.

  Employee Addresses. Employee addresses, if any, have been removed from entries listed on
  Schedules E/F and G. These addresses are available upon request of the Office of the United
  States Trustee and the Bankruptcy Court.

  Summary of Significant Reporting Policies. The following is a summary of significant
  reporting policies:

                     a.       Undetermined Amounts. The description of an amount
                              as “unknown,” “TBD” or “undetermined” is not
                              intended to reflect upon the materiality of such amount.



  036521-96441/4817-9124-1628.6
19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 5 of
                                        34


                     b.       Totals. All totals that are included in the Schedules and
                              Statements represent totals of all known amounts. To
                              the extent there are unknown or undetermined amounts,
                              the actual total may be different than the listed total.

                     c.       Liens. Property, inventory and equipment listed in the
                              Schedules may be presented without consideration of any
                              liens that may attach (or have attached) to such
                              property and equipment.

                     d.       Currency. Unless otherwise indicated, all amounts are
                              reflected in U.S. dollars.

  Global Notes Control. In the event that the Schedules and Statements differ from the foregoing
  Global Notes, the Global Notes shall control.

                          Specific Disclosures with Respect to the Debtors’ Schedules

  Schedule A/B. The Debtors may have listed certain assets as real property when such assets are
  in fact personal property, or the Debtors may have listed certain assets as personal property when
  such assets are in fact real property. The Debtors reserve all of their rights to recategorize and/or
  recharacterize such asset holdings to the extent the Debtors determine that such holdings were
  improperly listed.

  Unless indicated otherwise, asset values described in Schedule A/B are representative of values
  reflected on the Debtors’ March 31, 2019 balance sheet.

  Schedule A/B3. The Debtors cash account values for the checking accounts maintained with Bank
  of America and JPMorgan Chase reflect the Debtors’ balances as of July 15, 2019 and July 3, 2019,
  respectively.

  Schedule A/B8. The amount paid as retainer to Waller, Lansden, Dortch & Davis, LLP is as of
  June 30, 2019.

  Schedule A/B11. The Debtors have disclosed the net book value with respect to accounts
  receivable listed on Schedule A/B11, which represents the amount of the accounts receivable netted
  by any “doubtful accounts.” For purposes of Schedule A/B11, “doubtful accounts” are those
  accounts that the Debtors have identified as unlikely to be paid given the amount of time such
  accounts have been outstanding.

  Schedules A / B14 and A / B15. Ownership interests in subsidiaries, partnerships and joint
  ventures have been listed in Schedules A/B14 and A/B15 as an undetermined amount on
  account of the fact that the fair market value of such ownership is dependent on numerous
  variables and factors and may differ significantly from their net book value.



  036521-96441/4817-9124-1628.6
19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 6 of
                                        34


  Schedule A / B, Part 5. Unless otherwise stated in a specific Debtor’s Schedule A/B, Part 5,
  book value is presented net of inventory reserves.

  Schedules A/B39-41 and A/B50. For purposes of Schedules A/B39-41 and A/B50, the value of
  certain assets may be included in a fixed asset group or certain assets with a net book value of zero
  may not be set forth on Schedules A/B39-41 and A/B50.

  Schedule A/B75. In the ordinary course of their businesses, the Debtors may have accrued, or may
  subsequently accrue, certain rights to causes of action, counterclaims, setoffs, or refunds with
  various parties. Additionally, certain of the Debtors may be a party to pending litigation in which
  the Debtors have asserted, or may assert, causes of action as a plaintiff or counter-claims as a
  defendant. To the extent such rights are known and quantifiable, they are listed on Schedule
  A / B75; however, any such rights which are unknown to the Debtors or not quantifiable as of
  the Petition Date are not listed on Schedule A/B75.

  Schedule E/F, Part 1. The claims listed on Schedule E/F, Part 1 arose or were incurred on various
  dates; a determination of the date upon which each claim arose or was incurred would be unduly
  burdensome and cost prohibitive. Accordingly, not all such dates are included for each claim. All
  claims listed on Schedule E/F, Part 1, however, appear to have arisen or to have been incurred
  before the Petition Date.

  Schedule E/F, Part 2. The Debtors have used their commercially best reasonable efforts to report
  all general unsecured claims against the Debtors on Schedule E/F, Part 2 based upon the Debtors’
  existing books and records as of the Petition Date. The claims of individual creditors for, among
  other things, products, goods or services are listed as either the lower of the amounts invoiced by
  such creditor or the amounts entered on the Debtors’ books and records and may not reflect credits
  or allowances due from such creditors to the applicable Debtor. The Debtors reserve all of their
  rights with respect to any such credits and allowances including the right to assert objections and/or
  setoffs with respect to same. Schedule E/F, Part 2 does not include certain deferred charges,
  deferred liabilities, accruals or general reserves. Such amounts are, however, reflected on the
  Debtors’ books and records as required in accordance with GAAP. Such accruals are general
  estimates of liabilities and do not represent specific claims as of the Petition Date. The Debtors
  have made every effort to include as a contingent, unliquidated or disputed the claim of any vendor
  not included on the Debtors’ open accounts payable that is associated with an account that has an
  accrual or receipt not invoiced.

  To the extent they are known, Schedule E/F, Part 2 reflects the prepetition amounts owing to
  counterparties to executory contracts and unexpired leases. Such prepetition amounts, however,
  may be paid in connection with the assumption or the assumption and assignment of an executory
  contract or unexpired lease. Additionally, Schedule E/F, Part 2 does not include potential rejection
  damage claims, if any, of the counterparties to executory contracts and unexpired leases that may
  be rejected.

  Schedule G. Although the Debtors’ existing books, records and financial systems have been
  relied upon to identify and schedule executory contracts and unexpired leases at each of the
  Debtors and diligent efforts have been made to ensure the accuracy of each Debtor’s Schedule
  G, inadvertent errors, omissions or over-inclusion may have occurred. Certain information, such

  036521-96441/4817-9124-1628.6
19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 7 of
                                        34


  as the contact information of the counter-party, may not be included where such information
  could not be obtained using the Debtors’ reasonable efforts.

  Listing a contract or lease on Schedule G does not constitute an admission that such contract or
  lease is an executory contract or unexpired lease or that such contract or lease was in effect on
  the Petition Date or is valid or enforceable. The Debtors hereby reserve all of their rights to
  dispute the validity, status or enforceability of any contracts, leases or other agreements set forth
  on Schedule G and to amend or supplement Schedule G as necessary. Certain of the contracts
  and leases listed on Schedule G may contain certain renewal options, guarantees of payment,
  indemnifications, options to purchase, rights of first refusal and other miscellaneous rights. Such
  rights, powers, duties and obligations are not set forth separately on Schedule G.

  Certain confidentiality or non-disclosure agreements may not be listed on Schedule G. The
  Debtors reserve all of their rights with respect to such agreements.

  Certain of the contracts and leases listed on Schedule G may consist of several parts, including,
  purchase orders, amendments, restatements, waivers, letters and other documents that may not be
  listed on Schedule G or that may be listed as a single entry. The Debtors expressly reserve their
  rights to challenge whether such related materials constitute an executory contract or unexpired
  lease, a single contract or lease or multiple, severable or separate contracts or leases.

  The contracts, leases and other agreements listed on Schedule G may have expired or may have
  been modified, amended or supplemented from time to time by various amendments,
  restatements, waivers, estoppel certificates, letters, memoranda and other documents, instruments
  and agreements that may not be listed therein despite the Debtors’ use of reasonable efforts to
  identify such documents.

  The Debtors reserve all of their rights, claims and causes of action with respect to the contracts
  and leases on Schedule G, including the right to dispute or challenge the characterization of the
  structure of any transaction or any document or instrument related to a creditor’s claim.

  In addition, the Debtors may have entered into various other types of agreements in the ordinary
  course of their businesses, such as subordination, nondisturbance and attornment agreements,
  supplemental agreements, amendments/letter agreements, title agreements and confidentiality
  agreements. Such documents may not be set forth on Schedule G. Further, the Debtors reserve
  all of their rights to alter or amend these Schedules to the extent that additional information
  regarding the Debtor obligor to such executory contracts or unexpired leases becomes available.
  Certain of the executory contracts or unexpired leases may not have been memorialized and could
  be subject to dispute. Executory contracts that are oral in nature have not been included on
  Schedule G.

  Omission of a contract or lease from Schedule G does not constitute an admission that such
  omitted contract or lease is not an executory contract or unexpired lease. The Debtors’ rights
  under the Bankruptcy Code with respect to any such omitted contracts or leases are not impaired
  by the omission.


  036521-96441/4817-9124-1628.6
19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 8 of
                                        34


  The listing of any contract or lease on Schedule G does not constitute an admission by the
  Debtors as to the validity of any such contract or lease or an admission that such contract or lease
  is an executory contract or unexpired lease. The Debtors reserve all of their rights to dispute the
  effectiveness of any such contract or lease listed on Schedule G or to amend Schedule G at any
  time to remove any contract or lease.

  Schedule H. For purposes of Schedule H, the Debtors may not have identified certain guarantees
  associated with the Debtors’ executory contracts, unexpired leases, secured financings, debt
  instruments and other such agreements. The Debtors reserve all of their rights to amend the
  Schedules to the extent that additional guarantees are identified or such guarantees are discovered
  to have expired or be unenforceable.

  In the ordinary course of their businesses, the Debtors may be involved in pending or threatened
  litigation. These matters may involve multiple plaintiffs and defendants, some or all of whom
  may assert cross-claims and counter-claims against other parties. Because all such claims are
  contingent, disputed or unliquidated, such claims have not been set forth individually on Schedule
  H. Litigation matters can be found on each Debtor’s Schedule E/F, Part 2 and Statement 4a, as
  applicable.

                       Specific Disclosures with Respect to the Debtors’ Statements

  Statement 1. The amounts listed in Statement 1 reflect the revenue for the fiscal years 2017,
  2018 and the year to date portion of fiscal year 2019 of each Debtor as such amount is calculated
  in the Debtors’ records.
  Statement 7. Information provided in Statement 7 includes only those legal disputes and
  administrative proceedings that are formally recognized by an administrative, judicial or other
  adjudicative forum. In the Debtors’ attempt to provide full disclosure, to the extent a legal
  dispute or administrative proceeding is not formally recognized by an administrative, judicial or
  other adjudicative forum due to certain procedural conditions that counterparties have yet to
  satisfy, the Debtors have identified such matters on Schedule E/F, Part 2 for the applicable Debtor.
  Additionally, any information contained in Statement 7 shall not be a binding representation of
  the Debtors’ liabilities with respect to any of the suits and proceedings identified therein.

  Statement 10. The Debtors occasionally incur losses for a variety of reasons, including theft and
  property damage. The Debtors, however, may not have records of all such losses as to the extent
  such losses do not have a material impact on the Debtors’ businesses or are not reported for
  insurance purposes.

  Statement 11. Although all of the Debtors retained or paid the entities and individuals who
  provided consultation concerning debt consolidation, relief under the Bankruptcy Code or
  preparation of a petition in bankruptcy within one year immediately preceding the Petition Date,
  all of the payments, or property transferred by or on behalf of a Debtor for such services, were
  made by Capson Corp. and are therefore listed on Capson Corp.’s response to Statement 11.


                                  [Remainder of page intentionally left blank.]

  036521-96441/4817-9124-1628.6
       19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 9 of
                                               34




 Fill in this information to identify the case:

 Debtor name         Capson Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)         19-10890
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 18, 2019                           X /s/ Matthew Downs
                                                                       Signature of individual signing on behalf of debtor

                                                                       Matthew Downs
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
      19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 10 of
                                              34
 Fill in this information to identify the case:

 Debtor name            Capson Corp.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF TEXAS

 Case number (if known)               19-10890
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        9,397,696.04

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        9,397,696.04


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,861,702.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,861,702.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
       19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 11 of
                                               34
 Fill in this information to identify the case:

 Debtor name         Capson Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)         19-10890
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Bank of America                                         Checking                        3955                                $4,191,559.00




           3.2.     JPMorgan Chase & Co.                                    Checking                        7064                                    $18,137.04



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                 $4,209,696.04
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Sublease Deposit                                                                                                                 Unknown



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
       19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 12 of
                                               34
 Debtor           Capson Corp.                                                                Case number (If known) 19-10890
                  Name




           8.1.     Retainer to Waller Lansden Dortch & Davis, LLP                                                                       $185,000.00




 9.        Total of Part 2.                                                                                                          $185,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desks, Chairs, Conference Tables                                                 $0.00                                           Unknown



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computer equipment                                                               $0.00                                           $3,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
       19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 13 of
                                               34
 Debtor         Capson Corp.                                                                  Case number (If known) 19-10890
                Name


 43.        Total of Part 7.                                                                                                                $3,000.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.                                         Sublease
                     Sublease at 2901 Via                 effective
                     Fortuna, Suite 510,                  9/27/17 expires
                     Austin, TX 78746                     2/15/23                           $0.00                                            Unknown




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
       19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 14 of
                                               34
 Debtor         Capson Corp.                                                                  Case number (If known) 19-10890
                Name

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademark: Capson (Serial# 85763866; Reg#
            4353861                                                                         $0.00                                           Unknown


            Trademark: C image in Capson logo (Serial#
            85812324; Reg# 4461222)                                                         $0.00                                           Unknown


            Trademark: QuickClick Coverage (Serial#
            85981317; Reg# 4516492)                                                         $0.00                                           Unknown



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Owner of Nationwide Individual Flexible Premium
            Adjustable Universal Life Insurance Policy dated 2/9/17
            Maury Magids - Insured                                                                                                     $5,000,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
       19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 15 of
                                               34
 Debtor         Capson Corp.                                                                 Case number (If known) 19-10890
                Name




 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                   $5,000,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
       19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 16 of
                                               34
 Debtor          Capson Corp.                                                                                        Case number (If known) 19-10890
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $4,209,696.04

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $185,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $3,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $5,000,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $9,397,696.04            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $9,397,696.04




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
      19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 17 of
                                              34
 Fill in this information to identify the case:

 Debtor name         Capson Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)         19-10890
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
        19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 18 of
                                                34
 Fill in this information to identify the case:

 Debtor name         Capson Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)           19-10890
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                          $0.00      $0.00
           Jay Staub                                                 Check all that apply.
           7006 N. Janmar Drive                                         Contingent
           Dallas, TX 75230                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Consulting contract (terminated 5/17/19)
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           A. Craig Eiland                                                             Contingent
           1220 Colorado Street, Suite 300
                                                                                       Unliquidated
           Austin, TX 78701
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Contract
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Amazon Web Servicing                                                        Contingent
           1200 12th Avenue S., Suite 1200                                             Unliquidated
           Seattle, WA 98112-3533                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   26672                                           Best Case Bankruptcy
       19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 19 of
                                               34
 Debtor       Capson Corp.                                                                            Case number (if known)            19-10890
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Aspen HIC, LP                                                         Contingent
          2509 Tarryhill Place
                                                                                Unliquidated
          Austin, TX 78703
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Buddy Patten                                                          Contingent
          210 Lavaca Street #3406
                                                                                Unliquidated
          Austin, TX 78701
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Capson Finance 2018                                                   Contingent
          4407 Bee Cave Road, Suite 421
                                                                                Unliquidated
          Austin, TX 78746
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,851,702.00
          Capson Physicians Insurance Company                                   Contingent
          2901 Via Fortuna, Suite 510                                           Unliquidated
          Austin, TX 78746                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Carlos Mauricio Padilla                                               Contingent
          2503 Zennor Court
                                                                                Unliquidated
          Cedar Park, TX 78613
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Copier Depot                                                          Contingent
          12307 Roxie Drive, #105                                               Unliquidated
          Austin, TX 78729                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Dan Jensen                                                            Contingent
          2201 S. Lakeline Blvd. #2307
                                                                                Unliquidated
          Cedar Park, TX 78613
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 20 of
                                                34
 Debtor       Capson Corp.                                                                            Case number (if known)            19-10890
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          David A. Nelson                                                       Contingent
          8004 Danforth Cove
                                                                                Unliquidated
          Austin, TX 78746
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          DBMK Partners Ltd.                                                    Contingent
          c/o Interlilne Vacations
                                                                                Unliquidated
          12708 Riata Vista Circle, Suite A125
          Austin, TX 78727                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Contract
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Dwyer Murphy Calvert LLP                                              Contingent
          1301 West 25th Street, Suite 560                                      Unliquidated
          Austin, TX 78705                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services Rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Echo Ridge Partners                                                   Contingent
          P.O. Box 44753                                                        Unliquidated
          Madison, WI 53744                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Enoch Kever                                                           Contingent
          5918 W. Courtyard Drive, Suite 500                                    Unliquidated
          Attn: Gary Zausmer                                                    Disputed
          Austin, TX 78730
                                                                             Basis for the claim:    Legal services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Estate of Maury Magids                                                Contingent
          3627 Stoneridge Road #3
                                                                                Unliquidated
          Austin, TX 78747
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Jay Staub                                                             Contingent
          7006 N. Janmar Drive
                                                                                Unliquidated
          Dallas, TX 75230
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 21 of
                                                34
 Debtor       Capson Corp.                                                                            Case number (if known)            19-10890
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ketterman & Ketterman Holdings                                        Contingent
          701 Brazos Street, Suite 701
                                                                                Unliquidated
          Austin, TX 78701
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Lynn Staub                                                            Contingent
          7006 N. Janmar Drive
                                                                                Unliquidated
          Dallas, TX 75230
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Matthew Ohayer                                                        Contingent
          2309 South 4th Street
                                                                                Unliquidated
          Austin, TX 78704
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Milliman                                                              Contingent
          500 Dallas Street, Suite 2550                                         Unliquidated
          Houston, TX 77002                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services Rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          MyITpros                                                              Contingent
          8309 Cross Park Drive                                                 Unliquidated
          Austin, TX 78754                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Rackspace                                                             Contingent
          1 Fanatical PLace                                                     Unliquidated
          City of of Windcrest                                                  Disputed
          San Antonio, TX 78218
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          Sandra Coultress Wilson                                               Contingent
          P.O. Box 161447                                                       Unliquidated
          Austin, TX 78716                                                      Disputed
          Date(s) debt was incurred 6/25/19 to 7/24/19
                                                                             Basis for the claim:    Consulting fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 22 of
                                                34
 Debtor       Capson Corp.                                                                            Case number (if known)            19-10890
              Name

 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           Spectrum                                                             Contingent
           60 Columbus Circle                                                   Unliquidated
           New York, NY 10023                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           Thompson Coe, Cousins & Irons, LLP                                   Contingent
           701 Brazos, Suite 1500                                               Unliquidated
           Attn: Jay Thompson                                                   Disputed
           Austin, TX 78701
                                                                             Basis for the claim:    Professional Services Rendered
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes


 3.26      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           TR Terrace LP                                                        Contingent
           5950 Sherry Ln., Ste. 700                                            Unliquidated
           Dallas, TX 75225                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Sublease
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           Walter Robb 2015 Family Trust                                        Contingent
           1410 El Centro Avenue
                                                                                Unliquidated
           Napa, CA 94558-1945
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Contract
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Cantilo & Bennett, L.L.P.
           Attn: Michael P. Marcin                                                                    Line     3.6
           11401 Century Oaks Terrace, Suite 300
                                                                                                             Not listed. Explain
           Austin, TX 78758

 4.2       Greg Pierce
           P.O. Box 40                                                                                Line     3.6
           Austin, TX 78767
                                                                                                             Not listed. Explain

 4.3       TIER REIT, INC.
           c/o Property Manager                                                                       Line     3.26
           2901 Via Fortuna
                                                                                                             Not listed. Explain
           Ste. P1.100
           Austin, TX 78746


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                            0.00
Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
      19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 23 of
                                              34
 Debtor       Capson Corp.                                                                        Case number (if known)   19-10890
              Name

 5b. Total claims from Part 2                                                                       5b.   +   $            1,861,702.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $              1,861,702.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
        19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 24 of
                                                34
 Fill in this information to identify the case:

 Debtor name         Capson Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)         19-10890
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Web Services
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining
                                                                                        Amazon Web Servicing
             List the contract number of any                                            1200 12th Avenue S., Suite 1200
                   government contract                                                  Seattle, WA 98112-3533


 2.2.        State what the contract or                   Sublease Agreement
             lease is for and the nature of               dated 9/21/17 of office
             the debtor's interest                        space at 2901 Via
                                                          Fortuna, Suite 510,
                                                          Austin, Texas 78746
                  State the term remaining                Expires 2/15/2023             Bowman and Brooke LLP
                                                                                        150 South Fifth Street, Suite 3000
             List the contract number of any                                            Attn: Gregg Steiger
                   government contract                                                  Minneapolis, MN 55402


 2.3.        State what the contract or                   Agreement for the
             lease is for and the nature of               Provision of Services,
             the debtor's interest                        Personnel and Other
                                                          Resources
                  State the term remaining
                                                                                        Capson Physicians Insurance Company
             List the contract number of any                                            2901 Via Fortuna, Suite 510
                   government contract                                                  Austin, TX 78746


 2.4.        State what the contract or                   Rental agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Copier Depot
             List the contract number of any                                            12307 Roxie Drive, #105
                   government contract                                                  Austin, TX 78729




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
        19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 25 of
                                                34
 Debtor 1 Capson Corp.                                                                        Case number (if known)   19-10890
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   iCatalyst Software
             lease is for and the nature of               License Agreement
             the debtor's interest

                  State the term remaining                4/9/2020 - Automatic
                                                          annual renewal unless
                                                          terminated                  Echo Ridge Partners
             List the contract number of any                                          P.O. Box 44753
                   government contract                                                Madison, WI 53744


 2.6.        State what the contract or                   Human Resources
             lease is for and the nature of               Services
             the debtor's interest

                  State the term remaining
                                                                                      G&A Partners
             List the contract number of any                                          17220 Katy Fwy., Ste. 350
                   government contract                                                Houston, TX 77094


 2.7.        State what the contract or                   Virtual desktop
             lease is for and the nature of               network
             the debtor's interest

                  State the term remaining
                                                                                      MyITpros
             List the contract number of any                                          8309 Cross Park Drive
                   government contract                                                Austin, TX 78754


 2.8.        State what the contract or                   Postage Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                            Pitney Bowes
                                                                                      c/o CT Corporation System
             List the contract number of any                                          67 Burnside Ave.
                   government contract                                                East Hartford, CT 06108-3408


 2.9.        State what the contract or                   Internet Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Month-to-month              Rackspace
                                                                                      1 Fanatical Place
             List the contract number of any                                          City of of Windcrest
                   government contract                                                San Antonio, TX 78218


 2.10.       State what the contract or                   Internet provider
             lease is for and the nature of
             the debtor's interest
                                                                                      Spectrum
                  State the term remaining                                            60 Columbus Circle
                                                                                      New York, NY 10023
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
      19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 26 of
                                              34
 Debtor 1 Capson Corp.                                                                       Case number (if known)   19-10890
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Consent to Sublease
             lease is for and the nature of               Agreement dated
             the debtor's interest                        9/29/17 - sublease of
                                                          office space at 2901 Via
                                                          Fortuna, Suite 510,
                                                          Austin, Texas 78746
                  State the term remaining                Expires 2/15/2023
                                                                                     TR Terrace LP
             List the contract number of any                                         5950 Sherry Ln., Ste. 700
                   government contract                                               Dallas, TX 75225




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
      19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 27 of
                                              34
 Fill in this information to identify the case:

 Debtor name         Capson Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)         19-10890
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Bowman and                        150 South Fifth Street, Ste. 3000                 TR Terrace LP                      D
             Brooke, LLP                       Attn: Gregg Steiger                                                                  E/F
                                               Minneapolis, MN 55402
                                                                                                                                    G   2.11




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
      19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 28 of
                                              34


 Fill in this information to identify the case:

 Debtor name         Capson Corp.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)         19-10890
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
      19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 29 of
                                              34
 Debtor       Capson Corp.                                                                                  Case number (if known) 19-10890



           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address
       7.1.    State of Texas v. Capson                          Petition to                  126th Judicial Dist. of                    Pending
               Corporation, et al.,                              Appoint                      Travis County TX                           On appeal
               D-1-GN-19-003720                                  Liquidator and for           1000 Guadalupe St.
                                                                                                                                         Concluded
                                                                 Injunctive Relief            Austin, TX 78701


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss              Value of property
       how the loss occurred                                                                                                                                      lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
      19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 30 of
                                              34
 Debtor        Capson Corp.                                                                              Case number (if known) 19-10890




          None.

                Who was paid or who received                         If not money, describe any property transferred           Dates        Total amount or
                the transfer?                                                                                                                        value
                Address
       11.1.    Waller Lansden Dortch &
                Davis
                511 Union Street
                Suite 2700
                Nashville, TN 37219                                                                                            4/26/19           $15,000.00

                Email or website address


                Who made the payment, if not debtor?




       11.2.    Waller Lansden Dortch &
                Davis
                511 Union Street
                Suite 2700
                Nashville, TN 37219                                                                                            5/10/19           $20,000.00

                Email or website address


                Who made the payment, if not debtor?




       11.3.    Waller Lansden Dortch &
                Davis
                511 Union Street
                Suite 2700
                Nashville, TN 37219                                                                                            6/28/19         $150,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers       Total amount or
                                                                                                                      were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

               Who received transfer?                            Description of property transferred or                  Date transfer      Total amount or
               Address                                           payments received or debts paid in exchange             was made                    value


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
      19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 31 of
                                              34
 Debtor      Capson Corp.                                                                               Case number (if known) 19-10890



 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
      19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 32 of
                                              34
 Debtor      Capson Corp.                                                                               Case number (if known) 19-10890




          None

       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
      19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 33 of
                                              34
 Debtor      Capson Corp.                                                                               Case number (if known) 19-10890



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of              Dates                   Reason for
                                                                 property                                                                         providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
      19-10890-hcm Doc#35 Filed 07/18/19 Entered 07/18/19 14:30:25 Main Document Pg 34 of
                                              34
 Debtor      Capson Corp.                                                                               Case number (if known) 19-10890




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 18, 2019

 /s/ Matthew Downs                                                      Matthew Downs
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
